         CASE 0:21-cv-01985-WMW-JFD Doc. 1 Filed 09/07/21 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MINNESOTA


JA-FATHER DOE 1 and JA-MOTHER
DOE 1, individually and as parents and
natural guardians of JA-MINOR DOE 1,                     Case No
a minor child,


               Plaintiffs,                               COMPLAINT

v

ANTON JOSEPH LAZZARO,

               Defendant.


       Plaintiffs, for their cause of action against Defendant, allege that:

                                        INTRODUCTION

        1.     This is a case arising out of the sex trafficking of a 16-year-old minor by          a

politically-connected and wealthy adult, Anton o'Tony" Lazzaro. As discussed below, Lazzaro

used his power, wealth, influence, connections, and resources to recruit children as paft      of   a

predatory enterprise of perversion wherein he used whatever means he could to gain their trust so

that he could prey on them. When it became clear that Lazzaro had committed serious crimes, he

attempted to coerce his victims and their families into keeping silent. The impact of Lazzaro's

predation has caused significant harm to Plaintiffs' family, as discussed below.

                                            PARTIES

       2.      Plaintiff JA-Minor Doe   1 (hereinafter   "Minor Doe") is a pseudonym protecting the

identity of a minor child residing in the State of Minnesota. The identity of the Plaintiff will be

disclosed under separate cover to Defendant Lazzarc.
           CASE 0:21-cv-01985-WMW-JFD Doc. 1 Filed 09/07/21 Page 2 of 9



        3.       Plaintiff JA-Father Doe   1 (hereinafter "Father   Doe") is   a   pseudonym protecting the

identity of Minor Doe. Plaintiff Father Doe is an adult resident of the State of Minnesota and is

the parent and natural guardian of Plaintiff Minor Doe.

        4.       Plaintiff JA-Mother Doe 1 (hereinafter "Mother Doe") is a pseudonym protecting

the identity of Minor Doe. Plaintiff Mother Doe is an adult resident of the State of Minnesota and

is the parent and natural guardian of Plaintiff Minor Doe.

        5.       At all times material, Defendant Anton Joseph Lazzaro ("Lazzaro") was an adult

resident   of the State of Minnesota, residing at 201 l lth Street         South, #1920, Minneapolis,

Minnesota 55402.

                                            IURISDICTION

        6.       This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. $ 1331 and

18. U.S.C.   $   1595 because   it   arises out   of violations of the Trafficking Victims       Protection

Reauthorization Act (18 U.S.C. $$ 1589 et seq.).

        7.       Venue is proper in this Court pursuant to 28 U.S.C. $ 1391(a) because a substantial

part of the events and omissions giving rise to the claims occurred in this District.

                                                  FACTS

        8.       Defendant Lazzarc is an adult male residing in Minneapolis. He is a self-described

entrepreneur, with involvement in dozens of businesses across the country . Lazzaro has several

powerful political connections that he has leveraged and is the founder of a political action

committee.

       9.        Lazzaro was closely and publicly aligned with prominent political hgures,

including a former chairperson of a major political party in Minnesota.




                                                     2
          CASE 0:21-cv-01985-WMW-JFD Doc. 1 Filed 09/07/21 Page 3 of 9



         10.      Lazzaro often flaunted his wealth and high-powered political connections to the

public and on social media. For example, Lazzaro posted pictures of himself carrying tens of

thousands of dollars in cash, sitting atop a private jet, and driving in his Ferrari. Lazzaro's image

could be found online next to several noteworthy politicians, political figures, and prominent

members of the media. Upon information and belief Lazzaro actively displayed his wealth and

political connections as a means to intimidate and coerce others.

         11.      Upon information and belief, Gisela Castro Medina (ooMedina") met Lazzaro

through a website called "Seeking Arrangement," also known as "Seeking," a website described

as a dating platform     for "sugar dating," wherein a "sugar daddy" and "sugar baby" enter into                    a

relationship "that offers financial support in exchange for companionship and possibly sex."l

         12.      At   some point in time in 2020,Lazzaro engaged Medina              in an enterprise wherein

Lazzaro would become a sexual ringmaster and Medina would find him young women and

children under the age of 18 for sex in exchange for money and gifts.

         13.      Upon information and belief, Medina targeted girls and women that she knew or

that she discovered on social media and introduced them to Lazzaro in exchange for money and

gifts.

         14.      Minor Doe was one of the minor children that MedinaandLazzaro targeted for sex

trafficking as a part of their enterprise.

                           Grooming of Minor Doe by Lazzaro and Medina

         15.      In approximately 2018, when Plaintiff Minor Doe was approximately 14 years of

age, she became acquainted with Medina, who at the time was approximately 16 years of age. The

two established    a social   friendship. Plaintiff Minor Doe trusted Medina because of this friendship.



t https://www.nytimes.com 12018/10l15lstyle/sugar-dating-seeking-arrangement.html   (accessed September   3,2021)
                                                         a
                                                         J
         CASE 0:21-cv-01985-WMW-JFD Doc. 1 Filed 09/07/21 Page 4 of 9



        16.    In approximately May of 2020, Plaintiff Minor Doe was 16 years of age. At about

this time, Medina recruited Minor Doe to meetLazzaro.

        17.    In approximately late May of 2020, Medina began grooming Minor Doe to           be

trafficked by introducing her to Lazzarc and establishing him as a powerful, prominent and

wealthy businessman and political figure.

        18.    Medina introduced Lazzaro to Minor Doe in person, using Minor Doe's established

trust with Medina to create trust with Lazzaro, who was seeking to sexually exploit the Minor Doe

for himself.

        19.    From approximately May to July, 2020,Lazzaro arranged for cars to bring Minor

Doe to his home on several occasions.

       20.     From approximately May to July, 2020, where Lazzaro committed multiple

commercial sex acts against the Minor Doe, in violation of l8 U.S.C. $$ 1591(a)(1) and 1594(a),

including but not limited to recruiting, enticing, harboring, transporting, providing, obtaining,

maintaining, and soliciting commercial sex acts with a minor child below the age of 18 years   of

age.


                           Coercion via Non-Disclosure Agreement

       21.     After months of repeated sex trafficking of the Minor Doe by Lazzaro,Lazzaro

attempted to coerce Plaintiffs' silence through Lazzaro's attorneys and to cover-up his illegal

activity with a non-disclosure agreement.

       22.     On approximately July 29, 2020, Plaintiff Father Doe received a phone call from

attorney Daniel Adkins of North Star Criminal Defense      in St. Paul, Minnesota, on behalf of

Lazzaro and Medina and offering Plaintiffs hush money and a non-disclosure agreement     -   a gag




                                               4
            CASE 0:21-cv-01985-WMW-JFD Doc. 1 Filed 09/07/21 Page 5 of 9



order   -   to require them to keep silent about Lazzaro's sex trafficking activities so Lazzaro could

continue the sex trafficking enterprise.

            23.    Attorney Adkins suggested that Minor Doe was o'aggressively seek[ing] to defame

our clients" on social media, referencing bothLazzaro and Medina. The proposed agreement sent

to Father Doe by Attorney James Gempeler of North Star Criminal Defense threatened Father Doe

and Minor Doe with alleged claims for "disparaging social media posts, whether all are true or

not" and "a potential damage to property claim."

            24.    The proposed agreement admits 'oMr.Lazzaro and [Minor Doe] had a consensual

interaction in the recent past."

            25.    The proposed agreement offers a payment of $1,000 in exchange for Plaintiffs

agreeing not to publicly disparage Lazzaro or Medina.       It demands that Plaintiffs "not disclose the

nature of the prior interaction with Mr.Lazzaro to the public" with the intention of continuing the

criminal sex traffi cking enterprise.

            26.    Plaintiff Father Doe declined to enter into the proposed agreement and instead

reported Lazzaro to law enforcement.

                                                 Damages

            27.   As a direct result of the sexual abuse, Plaintiff Minor Doe has suffered and      will   1
continue     to suffer great pain of mind and body, severe and permanent emotional distress,
embarrassment, loss      of   self-esteem, humiliation and psychological injuries, sexual confusion,

depression, was prevented and       will   continue to be prevented from performing her normal daily

activities and obtaining the full enjoyment of life, has incurred and will continue to incur expenses

for medical and psychological treatment, therapy and counseling.

            28.   As a direct and proximate result ofthe sexual abuse and trafficking oftheir daughter



                                                     5
          CASE 0:21-cv-01985-WMW-JFD Doc. 1 Filed 09/07/21 Page 6 of 9



by Lazzaro, Plaintiffs Father Doe and Mother Doe have suffered loss of consortium                   damages

relating to the above-described injuries to their daughter, Minor Doe.

          29.   Plaintiffs Father Doe and Mother Doe are reasonably certain to suffer further loss

of consortium damages in the future as a direct and proximate result of the above-described sexual

abuse and trafficking of Minor Doe, and the obstruction that followed by Lazzaro.

          30.   As a direct and proximate result of the sexual abuse and trafficking of their daughter

by Lazzaro, Plaintiffs Father Doe and Mother Doe have incurred medical, economic, and other

special damages and are reasonably certain to suffer further expenses and special damages in the

future.

          31.   Plaintiffs have incurred and will continue to incur attorney fees as a result of this

civil action.

                        COUNT     I:   SEX TRAFFICKING OF A MINOR

          32.   Plaintiffs incorporate all paragraphs of this Complaint   as   if fully   set forth under this

count and further allege:

          33.   From approximately May of 2020 to July of 2020,Lazzaro committed multiple acts

in violation of 18 U.S.C. $$ 1591(a)(1) and 1594(a), including but not limited to recruiting,

enticing, harboring, transporting, providing, obtaining, maintaining, and soliciting commercial sex

acts with a minor child, Minor Doe, who was below the age      of 18 years of age.

          34.   As part of the sex trafficking of Minor Doe, Lazzaro relied on the perception he

had created that he was a powerful and well-connected man to coerce Minor Doe.

          35.   As part of the sex trafficking of Minor Doe,Lazzaro relied on the participation of

Medina, an adult in whom Minor Doe had a great deal of trust, in order to coerce Minor Doe.




                                                  6
           CASE 0:21-cv-01985-WMW-JFD Doc. 1 Filed 09/07/21 Page 7 of 9



          36.    Plaintiffs suffered the damages described above fromLazzaro's violations of          18


U.S.C. $$ 1s91(a)(1) and 1594(a).

          37.    Plaintiffs are entitled to recover their damages and reasonable attorney fees from

Lazzaro pursuantto 18 U.S.C. $ 1595.

                                    COUNT     II:   OBSTRUCTION

          38.    Plaintiffs incorporate all paragraphs of this Complaint as if fully set forth under this

count and further allege:

          39.    Lazzarc contacted Minor Doe and her parents through his attorneys and tried to

cover up what he had done to Minor Doe and attempted to silence Plaintiffs with a hush money

payment so that he could continue the criminal enterprise.

          40.    As part of the attempted negotiation to enter into the nondisclosure agreement,

Lazzaro, through his attorneys, threatened Minor Doe and her family with specious legal actions,

including defamation for admittedly true statements. Lazzaro attempted to coerce Minor Doe and

her family into silence, which would allow Lazzaro to continue his criminal enterprise and avoid

exposure of his criminal enterprise.

          41.    Lazzaro's effort to silence Plaintiffs through his attorneys was an overt obstruction

of the enforcement of the federal sex trafficking laws that he had violated, including but not limited

to   18 U.S.C. $ 1591(a), which is itself a violation    of 18 U.S.C. $ 1591(d).

         42.     Plaintiffs suffered damages and attorney fees fromLazzaro's obstruction, described

above.

          43.    Lazzaro is responsible for Plaintiffs' damages pursuant to pursuant to 18 U.S.C.      $


I 595.




                                                     7
         CASE 0:21-cv-01985-WMW-JFD Doc. 1 Filed 09/07/21 Page 8 of 9



                                   COUNT     III:   CONSPIRACY

        44.     Plaintiffs incorporate all paragraphs of this Complaint as if fully set forth under this

count and further allege:

        45.     Defendant Lazzaro had an agreement with others to accomplish human trafficking

through unlawful means.

        46.     As ringleader of the sex trafficking enterprise,Lazzaro relied on the participation

of Medina, an adult whom Minor Doe had a great deal of trust, as a recruiter in order to coerce

Minor Doe.

       47   .   Defendant Lazzaro agreed to a criminal sex trafficking enterprise of minor children,

including Minor Doe, through the use of coercion and threats to their physical and social well-

being. Every act of sexual exploitation was an overt act in furtherance of the conspiracy. Financial

benefits conferred upon members of the conspiracy in retum for their proffering of children for

sexual exploitation are additional overt acts in furtherance of the conspiracy.

       48.      Defendant Lazzno agreed and conspired to maintain secrecy regarding the sexual

exploitation of Minor Doe in order to protect himself and others financially and politically. The

failure of any member of the conspiracy to report Minor Doe's abuse constitutes an ongoing overt

act of the conspiracy on the part of Lazzaro andthe other members of the conspiracy.

       49.      Lazzaro's participation in the conspiracy to traffrc Minor Doe and his participation

intheconspiracytosilenceMinorDoeandherfamilyareinviolationof                 18U.S.C. $$ 1591(a)and

1591(d), among other federal statutes. Plaintiffs are entitled to bring this civil claim for damages

pursuantto 18 U.S.C. $ 1595.

       50.      Plaintiffs suffered damages and attorney fees directly from the conspiracy

described above.



                                                    8
           CASE 0:21-cv-01985-WMW-JFD Doc. 1 Filed 09/07/21 Page 9 of 9



          WHEREFORE, Plaintiffs demand judgment against Defendant in an amount to be proven

at   trial plus costs, disbursements, reasonable attorney fees, interest, and whatever other relief the

Court deems just and equitable.

          DEMAND IS HEREBY MADE FOR A TRIAL BY JURY.

                                                 Respectfully submitted,

Dated: September     7,2021.                    JEFF ANDERSON        & ASSOCIATES, P.A.



                                                B                         #2057
                                                Patrick Stoneking, #03 48569
                                                Stacey J. Benson, #0399718
                                                Attorneys for Plaintiffs
                                                366 Jackson Street, Suite 100
                                                St. Paul, MN 55101
                                                (6sr) 227-99e0


                                       ACKNOWLEDGMENT


          The undersigned hereby aclarowledges that sanctions, including costs, disbursements, and

reasonable attorney fees, may be awarded pursuant to Minnesota Statute Section 549.211 to the

party against whom the allegations in this pleading are asserted.




                                                    9
